DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) an anti-peeping module comprising a light transmitting layer, comprising a plurality of light transmitting films, each of the plurality of light transmitting films comprising at least two light transmitting sub-films having different refractive indexes which are disposed in a laminated manner; and a first optical path modulating layer, provided on one side of the light transmitting layer, wherein the first optical path modulating layer comprises a zigzag structure, and the first optical path modulating layer is configured to allow light entering into the light transmitting layer at a Brewster incident angle to exit from the anti-peeping module in a travelling direction perpendicular to a plane where the anti-peeping module is located; and claim 9) a display device comprising a display panel and an anti-peeping module provided at a display side of the display panel, wherein the anti-peeping module comprising a light transmitting layer, comprising a plurality of light transmitting films, each of the plurality of light transmitting films comprising at least two light transmitting sub-films having different refractive indexes which are disposed in a laminated manner; and a first optical path modulating layer, provided on one side of the light 
Chen (US 2021/0405266 A1) does not disclose an anti-peeping module comprising a light transmitting layer, comprising a plurality of light transmitting films, each of the plurality of light transmitting films comprising at least two light transmitting sub-films having different refractive indexes which are disposed in a laminated manner; and a first optical path modulating layer, provided on one side of the light transmitting layer, wherein the first optical path modulating layer comprises a zigzag structure, and the first optical path modulating layer is configured to allow light entering into the light transmitting layer at a Brewster incident angle to exit from the anti-peeping module in a travelling direction perpendicular to a plane where the anti-peeping module is located.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871